UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 24, 2010 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of registrant as specified in charter) Maryland 1-11316 38-3041398 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 International Circle Suite 3500 Hunt Valley, Maryland21030 (Address of principal executive offices / Zip Code) (410) 427-1700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d—2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e—4(c) under the Exchange Act. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 24, 2010, the Board of Directors of Omega Healthcare Investors, Inc. (“Omega”) approved the terms of new employment agreements (collectively, the “Employment Agreements”) to be entered into with each of Taylor Pickett, Daniel Booth, Robert Stephenson, Lee Crabill and Michael Ritz (collectively, the “Officers”).The Compensation Committee of Omega’s Board of Directors engaged an independent compensation consultant to assist in the negotiation and benchmarking of the employment arrangements against appropriate peers for each individual. The Employment Agreements have been submitted to each of the Officers for their review and Omega anticipates entering into the Employment Agreements in the near future.The significant features of the Employment Agreements to be entered into with each of the Officers are summarized below.The following terms are subject to change, and will be evidenced in definitive agreements between Omega and each officer. ● Term.The term of each Employment Agreement will commence upon execution and will expire on December31, 2013. ● Annual Base Salary.The annual base salary for each Officer, effective January 1, 2010, is as follows: Name Annual BaseSalary Pickett Booth Stephenson Crabill Ritz The annual base salary for each of the Officers will be subject to review as of January 1, 2011 and at least annually thereafter for possible increases; provided, however, that consistent with the goal established by the Company’s Compensation Committee ofproviding, over time,compensation that ranksin the 75th percentile of the Company’s peer group for performance that exceeds peer group performance, following are the minimum salaries for certain of the Officers for the applicable years: Stephenson
